Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0093086 (Gallagher).
Regarding claim 1: 
Gallagher disclose an X-ray fluorescence measurement apparatus comprising: 
a sample tank that houses a liquid sample (220); 
a measurement unit (110) that is provided adjacent to the sample tank, and that has an X-ray generator (112) and an X-ray fluorescence detector (120); and 
a film mechanism (Fig. 3, 210) that takes out a used film (240) portion from a partitioning position between the sample tank (220) and the measurement unit (Fig. 2) in a slide direction which intersects a direction of arrangement of the sample tank (220) and the measurement unit (Fig. 3-6), and that feeds an unused film portion to the partitioning position in the slide direction (Fig. 3-6).
Regarding claim 2: 
Gallagher disclose the X-ray fluorescence measurement apparatus according to claim 1, wherein the film mechanism simultaneously executes taking-out of the used film portion and feeding of the unused film portion (Fig. 3-6, via 242 and 244).
Regarding claim 3: 
Gallagher disclose the X-ray fluorescence measurement apparatus according to claim 1, wherein a plurality of film portions are transported from an upstream side toward a downstream side in the slide direction, and each of the film portions becomes the unused film portion and the used film portion (Fig. 3-6, via 242 and 244).
Regarding claim 4: 
Gallagher disclose the X-ray fluorescence measurement apparatus according to claim 3, wherein the film mechanism is a mechanism which stepwise transports a long-length film from the upstream side toward the downstream side in the slide direction (Fig. 3-6, via 242 and 244), and the plurality of film portions are created on the long-length film by the stepwise transporting of the long-length film (Fig. 3-6, via 242 and 244).
Regarding claim 5: 
Gallagher disclose the X-ray fluorescence measurement apparatus according to claim 4, wherein the long-length film forms a bottom or a ceiling of the sample tank (Fig. 3-6).
Regarding claim 7: 
Gallagher disclose the X-ray fluorescence measurement apparatus according to claim 1, further comprising: an adjustment mechanism that adjusts a liquid surface level of the sample tank (116).
Regarding claim 10: 
Gallagher disclose the X-ray fluorescence measurement apparatus according to claim 1, wherein the slide direction is a direction along a direction of arrangement of the X-ray generator and the X-ray fluorescence detector (Fig. 3-6).
Allowable Subject Matter
Claims 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6: 
Gallagher disclose the X-ray fluorescence measurement apparatus according to claim 1, but fail to teach the details of further comprising: a capture structure that is provided at a periphery of the sample tank, and that captures a liquid sample which has leaked out from the sample tank.
Regarding claim 8: 
Gallagher disclose the X-ray fluorescence measurement apparatus according to claim 1, but fail to teach the details of wherein the film mechanism comprises a plurality of cassettes which are used in sequence, each of the cassettes includes a film portion and a frame which retains the film portion, and the film portion in each of the cassettes becomes the unused film portion and the used film portion.  Claim 9 depends on claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884